                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


RAFIQ JONES,

               Plaintiff,


       v.                                         Civil Action 2:19-cv-2137
                                                  Judge George C. Smith
                                                  Magistrate Judge Chelsey M. Vascura

State of Ohio, et al.,

               Defendants.


                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Rafiq Jones, a state inmate who is proceeding without the assistance of counsel,

brings this civil rights action under 42 U.S.C. § 1983 for declaratory, injunctive, and monetary

relief against a the State of Ohio, the Ohio Department of Rehabilitation and Correction

(“ODRC”), the ODRC Director, and Officer Taylor Graves, asserting Eighth Amendment claims

arising from an incident that occurred while he was incarcerated at Lorain Correctional

Institution (“LCI”). This matter is before the Court for the initial screen of Plaintiff’s Complaint

under 28 U.S.C. §§ 1915(e)(2) and 1915A to identify cognizable claims and to recommend

dismissal of Plaintiff’s Complaint, or any portion of it, which is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for the

reasons that follow, it is RECOMMENDED that the Court DISMISS Plaintiff’s claims against

the State of Ohio, ODRC, and the ODRC Director and TRANSFER this action to the United

States District Court for the Northern District of Ohio Eastern Division at Cleveland.
       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

No. 1.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. §

1915(b)(1). Plaintiff’s certified trust fund statements reveal that he currently possesses $11.27 in

his prison account, which is insufficient to pay the filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate Id Number A700587) at Belmont Correctional Institution is DIRECTED to submit to

the Clerk of the United States District Court for the Southern District of Ohio as an initial partial

payment, 20% of the greater of either the average monthly deposits to the inmate trust account or

the average monthly balance in the inmate trust account, for the six-months immediately

preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff


                                                   2
and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order

to the Court’s financial office in Columbus.

                                                  I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e) as part of the

statute, which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been
       paid, the court shall dismiss the case at any time if the court determines that--

               *       *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

       To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the


                                                   3
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 504 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se complaints “‘to less stringent standards than formal pleadings drafted by lawyers.’”

Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th Cir. April

1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)).

                                                II.

        According to the Complaint, in July 2017, while incarcerated at LCI, a prison in Lorain

County, Ohio, Plaintiff requested a roll of toilet paper. In response, Defendant Officer Graves,

an LCI corrections officer, “intentionally” threw a roll of toilet paper at Plaintiff, striking him in

the eye. (Compl. ¶ 11, 45, ECF No. 1-1.) Plaintiff did not seek medical treatment following the



                                                      4
incident, but alleges that as time passed, he experienced loss of vision, for which he alleges he

did not receive adequate medical treatment. Plaintiff generally alleges that the State of Ohio,

ODRC, and the ODRC Director are liable for failing to sufficiently supervise and train Officer

Graves and also for failing to ascertain he received adequate medical treatment. Plaintiff seeks

an award in excess of $2.5 million.

       Plaintiff has failed to state plausible claims for relief against the ODRC Director. In

order to plead a cause of action under § 1983, a plaintiff must plead two elements: “(1)

deprivation of a right secured by the Constitution or laws of the United States (2) caused by a

person acting under color of state law.” Hunt v. Sycamore Cmty. Sch. Dist. Bd. of Educ., 542

F.3d 529, 534 (6th Cir. 2008) (citing McQueen v. Beecher Cmty. Sch., 433 F.3d 460, 463 (6th

Cir. 2006)). To sufficiently plead the second element, a plaintiff must allege “personal

involvement.” Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008) (citation omitted). This is

because “§ 1983 liability cannot be imposed under a theory of respondeat superior.” Id.

(citation omitted). Thus, to hold a supervisor liable under § 1983, a plaintiff “must show that the

official at least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct . . . .” Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). Here, Plaintiff’s Complaint

fails to provide sufficient factual content or context from which the Court could reasonably infer

that the ODRC Director was personally involved in any violation of Plaintiff’s rights.

       Moreover, to the extent Plaintiff seeks to assert a claim for damages against the State of

Ohio, the ODRC, or the ODRC Director and Officer Graves in their official capacities, his

claims also fail. The Eleventh Amendment of the United States Constitution operates as a bar to

federal-court jurisdiction when a private citizen sues a state or its instrumentalities unless the

state has given express consent. Pennhurst St. Sch. & Hosp. v. Halderman, 465 U.S. 89, 100



                                                  5
(1983); Lawson v. Shelby Cnty., 211 F.3d 331, 334 (6th Cir. 2000). “It is well established that §

1983 does not abrogate the Eleventh Amendment.” Harrison v. Michigan, No. 10-2185, 2013

WL 3455488, at *3 (6th Cir. July 10, 2013) (citing Quern v. Jordan, 440 U.S. 332, 341 (1979)).

Because Ohio has not waived its sovereign immunity in federal court, it is entitled to Eleventh

Amendment immunity from suit for monetary damages. Mixon v. State of Ohio, 193 F.3d 389,

397 (6th Cir. 1999). Accordingly, to the extent Plaintiff seeks to assert claims for compensatory

damages against the State of Ohio, ODRC or the ODRC Director or Officer Graves in their

official capacities, the Court must dismiss those claims as barred by the Eleventh Amendment.

       Plaintiff’s remaining claims are against a defendant who does not reside in this district

and concern an incident that he alleges occurred at LCI, which is located in Lorain County, Ohio.

Venue in this Court is, therefore, not proper. See 28 U.S.C. § 1391 (venue is proper in the

judicial district where any defendants reside or in which the claims arose). Accordingly, because

Plaintiff’s claims arise from an incident occurring at LCI, it is RECOMMENDED that this

action be TRANSFERRED pursuant to 28 U.S.C. § 1406 or 1404(a) to the United States

District Court for the Northern District of Ohio Eastern Division at Cleveland, which serves

Lorain County.

                                               III.

       For the reasons set forth above, it is RECOMMENDED that Plaintiff’s claims against

the State of Ohio, ODRC, and the ODRC Director be DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e) and 1915A. It is further RECOMMENDED that this action

be TRANSFERRED pursuant to 28 U.S.C. § 1406 or 1404(a) to the United States District Court

for the Northern District of Ohio Eastern Division at Cleveland.




                                                6
       The Clerk is DIRECTED to send a copy of this order to the Ohio Attorney General’s

Office, 150 E. Gay St., 16th Floor, Columbus, Ohio 43215.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


                                                       /s/ Chelsey M. Vascura __________
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  7
